Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1 – 3, 5, 7, 9 – 12, 14 – 15, and 17 – 26 are pending.
Any references to applicant’s specification are made by way of applicant’s U.S. pre-grant printed patent publication.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 5, 7, 9, 11, 12, 14 – 15, and 17 – 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan et al. (Fan), US 2015/0282226 A1.

Regarding claim 1, Fan discloses:
A network access method comprising: 
receiving, by an access gateway (e.g. Fan, abstract; par. 3, 4), a point-to-point Over Ethernet ( PPPoE) message from a user terminal (e.g. Fan, fig. 3:302; par. 115, 116);
obtaining, by the access gateway, access information of the user terminal comprised in the PPPoE message (e.g. Fan, par. 84); 
encapsulating, by the access gateway, the access information into a registration request message (e.g. Fan, par. 84; claim 3); 
sending, by the access gateway, the registration request message to a mobility function entity (e.g. Fan, par. 84, 89, 95, 97; claim 3); 
and receiving, by the access gateway, network interface information from the mobility function entity, and sending the network interface information to the user terminal, wherein the network interface information is for accessing a network (e.g. Fan, par. 105, 106). 

	Regarding claim 2, Fan discloses:
wherein the access information comprises a circuit identifier (e.g. Fan, par. 15, 68, 184). 


wherein the encapsulating the access information into a registration request message comprises: generating the registration request message, and adding the access information to the registration request message; and wherein sending the registration request message to a mobility function entity comprises: sending a user terminal initialization message, wherein the user terminal initialization message carries the registration request message (e.g. Fan, par. 84, 89, 95; claim 3); 

Regarding claim 5, Fan discloses:
sending, by the mobility function entity, the circuit identifier to an authentication entity (e.g. Fan, par. 84, 88, 96, 97; fig. 3:303); receiving, by the mobility function entity, a result of authentication performed by the authentication entity based on the circuit identifier (e.g. Fan, par. 88; fig. 3:305); and when the result of the authentication is that the authentication succeeds, configuring, by a session management function entity, the network interface information for the user terminal (e.g. Fan, par. 88; fig. 3:307, 310). 

Regarding claim 7, Fan discloses:
generating, by the mobility function entity, an NAS reply message, adding the IP address to the NAS reply message (e.g. Fan, par. 132-135; fig. 3:314, 315). 

Regarding claim 9, Fan discloses:
wherein the network interface information is the IP address, wherein the receiving network interface information sent by the mobility function entity, and sending the network interface information to the user terminal comprises: reading the IP address; and sending the IP address to the user terminal by using an IP configuration message or a network control protocol (NCP) message (e.g. Fan, par. 132-135; fig. 3:314, 315). 

Regarding claims 11, 12, 14 – 15, and 17 – 26, they are method and apparatus claims essentially corresponding to the above method claims, and they are rejected, at least, for the same reasons.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (Fan), US 2015/0282226 A1 in view of Mamokos et al. (Mamokos), “A Method for Transmitting PPP Over Ethernet (PPPoE)”.


Mamokos, however, teaches that the client employs a PADI packet when communicating using the PPPoE protocol (e.g. Mamokos, sect. 3; sect. 5.1).
It would have been obvious to one of ordinary skill in the art to recognize the teachings of Mamokos within the teachings of Fan.  This would have been obvious because one of ordinary skill in the art would have been motivated by teaching that such is the standardized specification of the PPPoE protocol (e.g. Mamokos, pg. 1, “Applicability”).
Thus, the combination enables:
wherein the PPPoE message comprises a PPPoE active discovery indication ( PADI) message (e.g. Fan, par. 115; Mamokos, sect. 3; sect. 5.1).  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
See Notice of References Cited.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY L WILLIAMS whose telephone number is (571)272-7965.  The examiner can normally be reached on 7:30 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFERY L WILLIAMS/          Primary Examiner, Art Unit 2495